DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 3/5/2021 has been received and entered in to the case. 
	Claims 2, 8 have been canceled, claim 26 is newly added, claims 13-14 and 18-24 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 3-7, 9-12, 15-17 and 25-26 have been considered on the merits. All arguments have been fully considered. 

	The following claim rejection has been modified to address the new claim (claim 26). The claim rejection is identical to the claim rejection presented in the previous OA mailed on 12/11/2020 except the discussion directed to claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11-12, 16 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (2011, Biomaterials; of record) in view of Griffith et al. (US PAT. 6,197,575; of record), Bhatia et al. (US PAT. 6,133,030; of record), and Soto-Gutierrez et al. (2013, Cell Transplant.) 
Wong et al. teach a size-controllable hepatospheres and heterospheres as a 3D co-culture liver model (see entire document). The heterospheres of Wong et al. comprise rat hepatocytes and hepatic stellate cells (HSCs). Wong et al. teach that the 
Wong et al. do not teach other types of cells including Kupffer cells, sinusoidal endothelial cells, or cholangiocyte cells.
Griffith et al. teach micro-organ or micro-tissue or a microscale liver made of mixture of cells including hepatocytes, sinusoidal endothelial cells and other cells such as hepatic stellate cells, Kupffer cells, etc. (col. 7, lines 1-49; Example 2)
Bhatia et al. teach co-cultures of cells in a micropattern configuration (abstract), and the co-cultures of cells include hepatocytes, Kupffer cells, Ito cells (hepatic stellate cells), endothelial cells, biliary ductal cells (cholangiocytes) (col. 2, 19-34).
Soto-Gutierrez et al. teach a hepatic organoid formed by co-culturing hepatocytes and non-parenchymal cells (endothelial, stellate, and cholangiocyte) (see entire document).
It would have been obvious to a person skilled in the art to co-culture hepatocytes with other non-parenchymal cells including Kupffer cells, sinusoidal endothelial cells, and cholangiocytes taught by Griffith et al., Bhatia et al. and Soto-Gutierrez et al. in addition to HSCs with a reasonable expectation of success.
Regarding the limitation directed to the percentages of the cells in the composition (claim 1 and claim 26), Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. do not particularly teach the specific percentages of the cell types. 
However, Soto-Gutierrez et al. teach a hepatic organoid formed by co-culturing hepatocytes and non-parenchymal cells (endothelial, stellate, and cholangiocyte at the nd para; Fig. 1m).
It would have been obvious to a person skilled in the art to try the ratio of non-parenchymal cells to hepatocytes as 1:3 (i.e. 25% and 75%) for the 3D co-culture liver model of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. with a reasonable expectation of success because 1:3 ratio provided highest cell viability according to Soto-Gutierrez et al. 
It is noted that Soto-Gutierrez et al. do not teach Kupffer cells in the non-parenchymal cells. However, since Bhatia et al. teach the use of Kupffer cells as non-parenchymal cells in a liver construct (col. 2, lines 25-27 of Bhatia et al.), it would have been obvious to a person skilled in the art to use Kupffer cells along with other non-parenchymal cells. Furthermore, one skilled in the art would modify the percentages of each non-parenchymal cells including Kupffer cells, endothelial cell, stellate, and cholangiocyte to make up 25% of total cell number in the 3D co-culture liver model. For example, since Soto-Gutierrez et al. teach the combination of non-parenchymal cells at the same number, one skilled in the art would try each of these four non-parenchymal cells at the same number, which is about 6%, to 25%; or would try to modify the percentages of each of non-parenchymal cells to 25% by routine experimentations in order to obtain desired outcome or improved viability, etc. from the 3D co-culture liver model with a reasonable expectation of success. 

It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., cell concentration/number) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Regarding the limitations directed to the aqueous culture medium comprising extracellular matrix (ECM) protein (claim 4), the concentration of ECM protein (claim 6), or serum at 10-30% (claim 7), Bhatia et al. teach an “attachment” medium, a culture medium that contains serum at 5-10%, or one or more “attachment factors” such as fibronectin and other extracellular matrix at a concentration at least 1 ng/ml (col. 3, lines 11-20).
It would have been obvious to a person skilled in the art to use a culture medium comprising serum or attachment factors such as fibronectin and other extracellular 
Regarding the new limitation of claim 4 directed to a single aqueous culture medium, while Wong et al. do not particularly disclose “a single medium”, however, the hepatospheres (mono-culture) as well as heterospheres (co-culture) are cultured in a culture medium, and this culture medium is a single aqueous medium.
While Bhatia et al. do not teach that the “attachment factors” include collagen type I (claim 5), however, one skilled in the art would recognize that collagen type I as the attachment factors of Bhatia et al. since collagen type I is a well-known ECM protein. Thus, it would have been obvious to a person skilled in the art to use collagen type 1 as other ECM protein for the attachment factors in the culture medium as taught by Bhatia et al. for the formation of heterosphere liver model of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. with a reasonable expectation of success.
Regarding claim 9, the diameter of the hepatospheres and heterospheres taught by Wong et al. varies from around 110 micron up to 300 micron (see Fig. 3; p.8090, 2nd col., 2nd para.; Fig. 5).
Regarding claim 11, Wong et al. teach the secretion of albumin (Fig. 9) or the canalicular structures (Fig. 7). Thus, it is reasonable to expect that the heterosphere liver model of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. comprising hepatocytes, Kupffer cells, stellate cells, endothelial cells and cholangiocytes would have the feature(s) claimed. 
claim 16 directed to a device comprising a substrate comprising a chamber and the artificial liver construct therein, Wong et al. teach the heterospheres are formed on various substrates in concave microwells (p.8089, 2.2. Formation of hepatospheres and heterospheres; Fig. 1), and this teaching is considered to meet the device comprising a substrate having a chamber, and the artificial liver construct being in the chamber.
Regarding claim 25 directed to the artificial liver construct being a 3-dimensional liver spheroid, Wong et al. teach a size-controllable spheroidal hepatosphere as a three-dimensional liver tissue (Abstract), and thus meet the limitation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. as applied to claims 1, 3-7, 9, 11-12, 16 and 25 above, and further in view of Gevaert et al. (2014, PLOS ONE; of record)
Regarding claim 10 directed to the number of all cells in the liver construct being from 100 to 10,000, Wong et al. do not teach the limitation. Griffith et al. teach that the microscale tissue or organ is formed of less than about 10,000 cells (col. 3, lines 56-59). Still further, Gevaert et al. teach a mean number of cells per aggregates of hepatocyte (see Table 1 for example). According to the Table, about 629 cells for aggregates having about 300 micron diameter. Thus, one skilled in the art would have expected that the heterospheres of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-
Regarding claim 17 directed to the device being packaged in a container with a transient protective support media in the chamber in a gelled form, it is known in the art that the device containing cells or tissues (e.g. microwells of Wong et al.) can be stored or transported in a container, and thus it would have been obvious to a person skilled in the art to store or transport the heterospheres of Wong et al. in a container. However, Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. do not teach the chamber of the device with a transient protective support media in a gelled form. 
Gevaert et al. teach the use of a hydrogel, methacrylamide-modified gelatin, to immobilize the hepatocyte aggregates for maintaining the hepatocyte phenotype (abstract).
It would have been obvious to a person skilled in the art to use a hydrogel such as methacrylamide-modified gelatin taught by Gevaert et al. to provide protection to the heterospheres of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. for storage and/or transport of the heterospheres of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. with a reasonable expectation of success.
It is noted that the cooling element is disclosed as an optional in claim 17, and the claim is interpreted without the cooling element.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. as applied to claims 1, 3-7, 9, 11-12, 16 and 25 above, and further in view of Shepherd et al. (US 2014/0274802; of record)
Regarding claim 15, Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. do not teach the hydrogel, and a plurality of artificial liver constructs in the hydrogel.
Shepherd et al. teach engineered, living, 3D liver tissue constructs and a bio-ink comprising a plurality of cells or cell aggregates and a biocompatible liquid or gel in a pre-determined ratio for bioprinting a liver tissue (paras. [0075], [0115]).
It would have been obvious to a person skilled in the art to use the bioink comprising hydrogel and cell aggregates as taught by Shepherd et al. for the heterospheres of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. for bioprinting a liver tissue with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argued that there is no motivation to combine or reasonable expectation of success. The Examiner respectfully disagrees with the applicant’s allegation. It is well known in the art that co-culturing of multiple types of cells and the 
Applicant alleged that there is no recognition as a result effective variable and no direction to the claimed percentage. The Examiner respectfully disagrees with this allegation. 
As stated in the claim rejection, Soto-Gutierrez et al. teach that the ratio of cell number determines cell viability, and it is routinely carried out to adjust cell numbers in the co-culture in order obtain the desired outcome of the co-culture. The use of various ratio between non-parenchymal cells and hepatocytes taught by Soto-Gutierrez et al. show that one skilled in the art would try to modify the ratio of the cells in the co-culture in order to obtain the desired viability of the cells in the co-culture. Thus, one skilled in the art would have a reason to modify the cell number in order to obtain desired cell viability by adjusting the content of the non-parenchymal cells in the co-culture of the combined teachings of Wong et al. in view of Griffith et al., Bhatia et al. and Soto-Gutierrez et al. with a reasonable expectation of success. 

Therefore, it is the Examiner’s position that cell viability based on cell number in the co-culture taught by Soto-Gutierrez et al. would include any cell types in the co-culture, and one skilled in the art would modify each cell types in the co-culture in order to obtain the desired cell viability in the co-culture. By doing so, it would have been obvious to a person skilled in the art to use the range of percentages as claimed in claim 1 as well as the specific percentages of each cell type as claimed in claim 26.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632